Citation Nr: 1537730	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.  

2. Entitlement to service connection for gastrointestinal and/or abdominal disability, to include the residual of ventral  hernias and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active military service from September 1987 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a gastrointestinal and/or abdominal disability, to include the residuals of hernias and GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's sleep apnea is related to service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea has been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims entitlement to service connection for obstructive sleep apnea.  Specifically, he avers in his November 2011 notice of disagreement that he was diagnosed with sleep apnea 12 months after discharge from service.  He further states in his May 2015 Board hearing that while deployed, he bunked with several individuals in a tent who indicated that they witnessed him snore, lose his breath, and gasp for air while sleeping. 

Service treatment records reflect that in December 2003, the Veteran reported he still felt tired after sleeping.  An August 2005 record notes the Veteran complained of disturbed sleep pattern for two months.  It was noted the Veteran had a lot of stress and he was diagnosed with insomnia.  The Veteran was also treated for adjustment disorder with depressed mood in August 2005.  Records from August 2005 until December 2008 note the Veteran had a history of insomnia.  

Post service treatment records reflect the Veteran was diagnosed with mild sleep apnea in May 2010.  See May 2010 report prepared by Southern Sleep Clinics.  A December 2010 general VA examination notes the Veteran was diagnosed with sleep apnea about the time of retirement in 2009 by positive sleep study with mild obstructive sleep apnea per Fort Rucker referral.  The examiner diagnosed the Veteran with mild obstructive sleep apnea.   

The Veteran submitted statements from fellow soldiers documenting his sleep patterns in service.  An April 2015 statement from S.R.B. notes he lived with the Veteran while in transition at Fort Rucker, noting he was at Fort Rucker from 2007 through 2010, and the Veteran's "noisy and often concerning sleep habits" had not changed since they were combat tent mates in Iraq from 2003 through 2004.  The Veteran was often snoring loud; he would stop breathing and then would choke or gasp for air.  He would keep others up at night.  An April 2015 statement from J.G.P. notes that while deployed with the Veteran, they shared a common living area where the Veteran would snore loudly and gasp for air.  Due to this, J.G.P. notes he had a hard time getting to sleep at night.  The Veteran would often wake himself up from these events and then appear to have a hard time getting back to sleep or looked tired the following morning.  A statement from G.B.P. notes he shared a common sleeping area with the Veteran for four months.  During that time, he gathered that the Veteran had a snoring problem and would keep others awake at night due to his inability to breathe normally while sleeping.  During some of his more violent episodes, he would stop breathing, which caused him to gasp and snort for air.  

A May 2015 private statement from Dr. M.J.L. from Southern Sleep Clinics notes the Veteran reported symptoms of sleep apnea beginning at least 12 to 14 years ago, during active duty.  In addition, he was having fatigue, sleepiness, depression, and insomnia, which are frequently seen in patients with sleep apnea.  Therefore, it was more likely than not that the Veteran had obstructive sleep apnea during his term of active duty while in military service even though it was not formally diagnosed with a sleep study until 2010.  

A June 2015 statement from the Veteran's son notes that after moving to Fort Rucker in 2005, he could hear the Veteran snoring and when he would check on the Veteran, there were times that his breathing would pause and he would sometimes gasp for air.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's obstructive sleep apnea was incurred in active service. 

The Board finds the May 2015 private statement from Dr. M.J.L. from Southern Sleep Clinics to the most probative evidence.  Dr. M.J.L. found it was more likely than not that the Veteran had obstructive sleep apnea during his term of active duty while in military service even though it was not formally diagnosed with a sleep study until 2010.  Additionally, the May 2015 statement from Dr. M.J.L. is corroborated by service treatment records that note the Veteran was seen for sleeping trouble.  Additionally, statements submitted from fellow soldiers and the Veteran's son note the Veteran snored, would stop breathing, and would choke or gasp for air during service.  Moreover, the Board finds the Veteran's diagnosis of sleep apnea less than a year after discharge from service further corroborates the May 2015 private opinion.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for obstructive sleep apnea is warranted. 

As the Board is granting in full the benefits sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before adjudication of the may proceed with the issue of entitlement to a gastrointestinal and/or abdominal disability, to include the residuals of a ventral hernia and GERD. 

The Veteran claims service connection for a gastrointestinal disability, to include hernias and GERD.  In June 2010, he filed a claim for acid reflux, noting onset was May 2010.  In his November 2011 notice of disagreement, the Veteran asserts that his hernia condition was discussed during his retirement physical, but not annotated; however, he was diagnosed with a hernia within 12 months of service.  The Veteran further states in his July 2013 substantive appeal that his hernia was identified while on active duty and annotated on retirement physical.  It was treated within 12 months of discharge.  The Veteran's representative further elaborates in the May 2015 Board hearing that when the Veteran filed his claim, it was because he was having stomach problems, gastrointestinal problems, and it later turned out to result in a ventral hernia and a hiatal hernia.  The Veteran elaborates that nothing was found during his retirement check-up, but less than a year later, he had two hernias and ultimately had surgery.  The Veteran avers in January 2009, he was moving office furniture, felt strain on his stomach, and went to the doctor for lower back pain.  He believes his ventral hernia was a direct result of moving office furniture.  He further contends the acid reflux problem began prior to that incident, noting he took TUMS for years and was independent of the moving incident.   

Service treatment records reflect that a July 1999 report of medical history notes the Veteran did not have frequent indigestion.  A July 2000 interim flying duty medical examination notes the Veteran was negative for a hernia.  A December 2003 record notes the Veteran complained of frequent indigestion.  An undated record notes the Veteran had "GE" that occurred in January 1992, April 1994, and February 1997.   A July 2008 report of medical examination notes evaluation of the abdomen and viscera were normal, to include hernias.  His accompanying July 2008 report of medical history was negative for hernia, stomach trouble, or frequent indigestion.  

Post-service treatment records note in a May 2010 service department treatment record the Veteran complained of abdominal pain.  The Veteran reported central upper ventral suspected hernia, "knot" wit exertion, painful, and intermittent, three months to one year.  Abdominal muscle guarding was demonstrated and mass was palpated in the abdomen.  The report notes the Veteran was diagnosed with esophageal reflux and "ventral hernia?"  In a June 2010 private treatment record, the Veteran was diagnosed with "[v]entral [h]ernias x 2, supraumbilical."  A November 2010 service department treatment record notes ventral hernia was present on active duty; did a lot of lifting.  In December 2010, the Veteran underwent ventral hernia repair with mesh.  See December 2010 Dothan Surgery Center Operative Report.  

The Veteran was afforded a VA general examination in December 2010.  The examiner reviewed the Veteran's claims file.  The examiner notes that onset for GERD was two years ago with ascending abdominal pain up to the throat.  No diagnostic tests were done.  Nexium as needed was helpful.  There were no precipitating foods or drinks and no nausea, vomiting, or dysphagia.  The examiner further notes the Veteran had a ventral hernia repair in December 2010.  The abdomen was mildly obses, normal bowel sounds, nontender, and no hepatosplenomegaly or masses.  The examiner diagnosed the Veteran with GERD.  No opinion was offered as to whether the diagnosed GERD was related to service.

Although the Veteran asserts in his November 2011 notice of disagreement that his hernia condition was discussed during his retirement physical, but not annotated, states during his July 2013 substantive appeal that his hernia was annotated on retirement physical, and states in his May 2015 Board hearing that nothing was found during his retirement check-up, the Board finds the most recent report of medical examination in the record is from July 2008.  Thus, the RO should try to associate with the claims file any outstanding service treatment records, to include separation examinations. 

Additionally, service treatment records note the Veteran complained of frequent indigestion, was noted to have "GE" three separate times.  The Veteran was diagnosed with esophageal reflux and ventral hernia in May 2010 (less than a year after service), and the December 2010 VA examiner found the onset of GERD was two years ago, which would have been in 2008 when the Veteran was in-service.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record, through the service department or other appropriate sources, any additional STRs subsequent to July 2008, to include the alleged retirement physical examination report.  

2.  Attempt to obtain and associate with the record any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ. 

3.  The AOJ should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed gastrointestinal and/or abdominal disability, to specifically include the residuals of ventral hernias and GERD.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner shall address the following questions:

	a) Does the Veteran currently suffer from any current 	gastrointestinal disability manifested by GERD and/or 	and abdominal disability manifested by the residuals 	of ventral hernia repair? Why or why not?

	b)  If any aspect of the answer to the above question is 	is positive,  the examiner(s) should state whether it is 	at least as likely as not (a 50 percent probability or 	greater) that any such diagnosed disability was 	incurred in or as a result of active duty service. 

A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner should explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Upon review of all the evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the gastrointestinal disability claim.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


